Citation Nr: 0719414	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  96-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of an upper 
back injury, claimed as fibromyositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to April 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Due 
to the veteran's change in residence, this case has been 
transferred to the RO in North Little Rock, Arkansas, which 
now has jurisdiction.

In a decision dated in February 2006, the Board denied the 
veteran's claim for entitlement to service connection for 
residuals of an upper back injury, claimed as fibromyositis.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2007, the Court issued an order which granted a 
February 2007 joint motion of the parties for remand of the 
Board's February 2006 decision.  Copies of the motion and the 
Court's Order have been incorporated into the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2007 joint motion notes that the veteran's claim 
was remanded by the Board in September 2004 in order that the 
veteran be provided a VA examination by a specialist in 
rheumatological or pain disorders.  The joint motion further 
notes that the October 2005 VA examination was performed by 
an orthopedic surgeon, and not by a specialist in 
rheumatology.  The joint motion states that the October 2005 
VA examination therefore does not meet the requirements of 
the September 2004 Board remand.  The joint motion requires 
that a new VA examination be obtained that complies with the 
instructions of the Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).

In the present appeal, the veteran has not been provided with 
notice of the type of evidence necessary to establish 
disability ratings and effective dates if service connection 
is granted.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that disability ratings and effective dates will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both disability ratings and an effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. 
Mar. 2, 2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
on appeal should service connection be 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 2, 2007).  

2.  The RO should request copies of all 
of the veteran's VA treatment records 
dated from September 2005 to present.

3.  When the above actions have been 
accomplished, the veteran should be 
afforded a VA examination by a specialist 
in rheumatological disorders for the 
purpose of determining the nature and 
etiology of her upper back complaints, 
claimed as fibromyositis.  In connection 
with the special examination it is 
imperative that the examiner review the 
evidence in the claims folders.  The 
examiner should briefly state on the 
report his/her credentials as it relates 
to being a specialist in rhumatolgocial 
disorders.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner should 
list all disorders of the upper back.  He 
or she should specifically state whether 
the veteran has an upper back disorder 
which is caused by fibromyositis.  The 
examiner should opine as to whether it is 
at least as likely as not that any 
diagnosed upper back condition is related 
to the veteran's service, including any 
documented in-service injury.  A complete 
written rationale for all opinions made 
must be provided.  The examiner is 
requested to indicate on the examination 
report his or her medical specialty.  The 
examiner is also requested to indicate on 
the examination report whether he or she 
reviewed the veteran's medical history 
from her claims folders in conjunction 
with the examination.  

4.  The RO should then review the claim 
files to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examination 
complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case, showing consideration of all 
evidence submitted since the October 2005 
supplemental statement of the case, and 
afford the veteran and her representative 
the requisite opportunity to respond 
before the claims folders are returned to 
the Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



